DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 35, 46-47, 49-52, 54, 56-57, 59-60, 62-63, 69-70, 73 and 75 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a heat sink kit including: a first plate including a first plurality of elongate leaves, said elongate leaves of said first plurality being arranged in a first direction; a second plate, including a second plurality of elongate leaves, said elongate leaves of said second plurality being arranged in a second direction, transverse to said first direction; an intermediate plate including a first layer having a third plurality of elongate leaves and a second layer having a fourth plurality of elongate leaves, said elongate leaves of said third plurality being arranged in said first direction and said elongate leaves of said fourth plurality being arranged in said second direction, wherein said elongate leaves of said first plurality are constructed and operative to be interlaced with said elongate leaves of said third plurality, and said elongate leaves of said second plurality are constructed and operative to be interlaced with said elongate leaves of said fourth plurality; and first and second locking assemblies adapted to lock a position of said interlaced leaves, wherein, prior to locking said position of said interlaced leaves, a relative orientation between said first and second plates is adjustable in three dimensions.  Many of the prior art references (cited below; particularly Shuai, Xiao, Yang, Zhang and Chen) teach some of the claimed limitations including a first plate including a first plurality of elongate leaves, a second plate including a second plurality of elongate leaves, and an intermediate plate with elongate leaves, but none teach or suggest providing the intermediate plate with a first layer having a plurality of third elongate leaves and a second layer having a plurality of fourth elongate leaves, wherein the leaves are respectively arranged in directions corresponding to the first direction of the first plurality of elongate leaves and the second direction of the second plurality of elongate leaves, the second direction being transverse to the first direction, and such that the elongate leaves of the first plurality are constructed and operative to be interlaced with the elongate leaves of the third plurality and the elongate leaves of the second plurality are constructed and operative to be interlaced with the elongate leaves of the fourth plurality.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2 and 35 are allowable in that they are dependent on, and further limit claim 1.  
Regarding claim 46, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a heat sink kit including: a first plate including a first plurality of elongate leaves, said elongate leaves of said first plurality being arranged in a first direction; a second plate, including a second plurality of elongate leaves, said elongate leaves of said second plurality being arranged in a second direction, transverse to said first direction; an intermediate plate including a first layer having a third plurality of elongate leaves and a second layer having a fourth plurality of elongate leaves, said elongate leaves of said third plurality being arranged in said first direction and said elongate leaves of said fourth plurality being arranged in said second direction, wherein said elongate leaves of said first plurality are constructed and operative to be interlaced with said elongate leaves of said third plurality, and said elongate leaves of said second plurality are constructed and operative to be interlaced with said elongate leaves of said fourth plurality; a first locking assembly locking a relative position of said interlaced elongate leaves of said first and third pluralities; and a second locking assembly locking a relative position of said interlaced elongate leaves of said second and fourth pluralities.  Many of the prior art references (cited below; particularly Shuai, Xiao, Yang, Zhang and Chen) teach some of the claimed limitations including a first plate including a first plurality of elongate leaves, a second plate including a second plurality of elongate leaves, and an intermediate plate with elongate leaves, but none teach or suggest providing the intermediate plate with a first layer having a plurality of third elongate leaves and a second layer having a plurality of fourth elongate leaves, wherein the leaves are respectively arranged in directions corresponding to the first direction of the first plurality of elongate leaves and the second direction of the second plurality of elongate leaves, the second direction being transverse to the first direction, and such that the elongate leaves of the first plurality are constructed and operative to be interlaced with the elongate leaves of the third plurality and the elongate leaves of the second plurality are constructed and operative to be interlaced with the elongate leaves of the fourth plurality.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 47, 49-52, 54, 56-57, 59-60, 62-63, 69-70, 73 and 75 are allowable in that they are dependent on, and further limit claim 46.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shuai 	US 7,742,306
Xiao		US 7,994,533
Yang		US 8,052,304
Zhang		US 7,950,828
Chen		US 2006/0273137
Fortin		US 10,260,729
Wang		US 2018/0156441
Tsou		US 2014/0369055

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875